NUMBER 13-06-490-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



GEORGE T. MOENCH,						        	Appellant,

v.


DENNIS AND PATTI NOTZON,								Appellees.


On appeal from the County Court at Law No. 1

of Cameron County, Texas.

 


MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion by Justice Benavides


	The two happiest days in a boat owner's life are the day he buys the boat and the
day he sells the boat, or so the saying goes.  In this case, both days are involved, and
neither the buyer nor the seller is happy.  Appellees, Dennis and Patti Notzon, brought suit
against appellant George Moench for his failure to return a "deposit" they paid in the course
of attempting to purchase Moench's boat.  After a jury trial, the trial court rendered
judgment awarding actual damages, mental anguish damages, exemplary damages, and
attorney's fees apparently under the Texas Deceptive Trade Practices Act ("DTPA").  See
Tex. Bus. & Comm. Code Ann. § 17.50 (Vernon Supp. 2007).  Moench argues that the
evidence is legally and factually insufficient to support the jury's findings and that the trial
court should have granted a mistrial.  For the reasons that follow, we affirm.     
I.  Background
	Dennis Notzon is an Arizona resident.  He is married to Patti Notzon.  Dennis was
employed as a truck driver and a heavy machine operator for some time, but he was forced
to retire when he injured his back.  The Notzons then survived on Dennis's disability pay,
Patti's disability pay, and social security income the Notzons received for their minor child. 
This apparently was not enough to sustain their family, as the Notzons filed for and
finalized their bankruptcy in 2002.  
	Not wanting to "just sit around," Dennis began exploring a career in scuba-diving. 
Dennis began looking for a boat to purchase in the hope of later finding underwater
employment.  He located a listing on the internet for a 58 foot sailboat called the "Fat
Duck."  Dennis was interested in the boat because it had a flat deck that was suitable for
diving.  
	The listing referenced Mark Stuart as the boat's contact person.  Dennis contacted
Stuart on multiple occasions over the course of a few months to discuss the boat.  Stuart
represented that he was the boat's salesman, but George Moench actually owned the boat. 
Before Dennis traveled to Texas to view the boat, Stuart represented that the boat was "a
good boat."  Stuart told Dennis that the Fat Duck "was really dirty and needed cleaning
from one end to the other" and needed fresh paint; otherwise, it was overall sound.  
	In November 2003, the Notzons traveled to Port Isabel, Texas, to look at the boat.
They met with Stuart at Anchor Marina where the boat was docked.  After viewing the boat,
the Notzons and Stuart drove the boat out to sea for 15 to 20 minutes.  The Notzons then
met with Stuart and Moench on November 14, 2003, to negotiate the Notzons' purchase
of the boat.  Also present was Bill Coleman, the boat's "broker," and Stuart's secretary.
	The parties' negotiations culminated in a "talking paper" setting out the terms the
parties negotiated.  Dennis testified that he requested the sale be contingent on a survey
of the boat's structural condition.  He recalled telling Moench and Stuart that he did not
want to buy a boat that required much work.  Anything more than a little sanding and
painting would be too much for Dennis, given his disability.  Moench initially refused to
make the sale contingent on a favorable survey, but ultimately, Stuart convinced Moench
that most boat sales include such provisions.  Accordingly, the condition was included in
the talking paper.  
	The Notzons presented Moench with a financial statement that showed that they
had some equity in their home and that they had previously filed for bankruptcy.  Moench
testified that he reviewed the Notzons' financial statement and was aware of their financial
condition.  The Notzons needed owner financing because they could not get a loan with
their credit history.  They planned to sell their home to pay for the boat.  Stuart represented
to the Notzons that the boat's price was $115,000, which included a $15,000 deposit or
down payment, and Moench agreed to finance the sale for the Notzons.
	Dennis paid the $15,000 deposit that day.  He testified that he believed that the
$15,000 was paid to "hold the boat until the time [he] came down to get the survey to
establish the [boat's] condition."  Dennis testified that he asked what Moench would do with
the $15,000:
	Q.	Okay.  What was told to you when you paid the 15,000?  What was
told to you about it?
 
	A.	I asked if that was going into an escrow account, like with a house,
and I was told that I could wait until Monday and we could do an
escrow account, or that it would just go into the safe until the time the
sale was completed.

	Q.	Okay.

	A.	And I couldn't stay until Monday, which they knew . . . .

. . .

	Q.	Okay.  What did Mr. Coleman tell you?

	A.	About?

	Q.	About the money.

	A.	That it would go in the safe until the sale was finalized.

. . . 

	Q.	Okay.  And then what did [Stuart] tell you about the money?

	A.	Just that it would be in the safe until the sale was finalized.

	The talking paper was very short and did not include a lot of detail.  Regarding the
survey and initial payments, it stated:
	Sales Price $115k
 
	Owner financed sale
 
	Sale contingent on survey of structural integrity and haul-out
		Both parties agree to surveyor
		Boat must be insured by buyer prior to haul-out
		Buyer assumes responsibility of vessel upon acceptance of this
agreement
 
	Down Payment 15k
		Buyer can occupy and improve boat
		Boat cannot leave dock until the first balloon is paid
		Buyer assumes slip rent ($250 until occupied)
 
	First Baloon [sic] $20k
		Due on sale of buyer's residence--NLT 120 days
		Boat must be insured
		Boat can only sail in US Gulf Coastal region
 
	After the parties signed the talking paper and the Notzons paid the deposit, the
Notzons returned home to Arizona.  Dennis began searching for a surveyor to conduct the
survey of the boat.  Stuart recommended Manning Dierlam as the surveyor.  Dennis hired
Dierlam in February 2004 and paid him $350 to conduct the survey.  
	Dierlam told Dennis it would take three to five days to produce a written report after
he conducted the survey.  Dennis did not hear from Dierlam for 10 to 12 days after hiring
him, so Dennis called.  Over the phone, Dierlam reported that he had not been given
access to the boat.  Dierlam also stated that before he would be given access to the boat,
the boat owner required that Dierlam send him any survey reports first before sending the
report to Dennis.  Dennis thought this was odd because he was paying for the survey, not
Moench.  It appeared to Dennis that Dierlam was taking orders from Moench, Stuart, and
Coleman.  Dennis testified that Dierlam finally obtained access to the boat on March 18-20,
2004.  
	Dennis's conversations with Dierlam, along with other factors, caused him to
question the structural integrity of the boat.  During Dierlam's survey, he drilled holes in and
around the hatchway and below the hatchway on the inside of the boat.  These holes
indicated that the wood was saturated with water.  Specifically, Dierlam reported that out
of ten holes drilled, six to eight revealed wet wood one-half inch to one inch deep.  Dennis
testified that there was an air conditioner unit on the top of the deck that was leaking down
into the boat, causing water damage.  Additionally, the railing on the front part of the boat
was bending.
	Further, in January, Stuart reported to Dennis that a hatch had blown off the top of
the boat while it was sitting in the dock.  Dennis testified that the hatches on the top of the
boat have steel hinges with screws spaced an inch apart.  Dennis stated that hatches do
not usually blow off while the boat is docked--he took this as an indication that the boat's
structure was damaged.  Additionally, a satellite dish on the front part of the boat had
blown off while the boat was docked.  Dennis was concerned that the whole left side of the
boat was damaged.
	Dennis spoke with Dierlam on the phone on multiple occasions but had trouble
getting Dierlam to submit a report in writing.  After Dennis finally received Dierlam's written
reports, Dennis noticed that the reports minimized the damage that Dierlam had previously
reported over the phone.  
	The first report was dated March 29, 2004.  It notes that "[t]he entry hatch into the
port ama (or outrigger hull) has been wetted over an extended period of time allowing wood
rot to occur into the area below the hatch and will require some repair to return the vessel
to proper condition."  Dierlam estimated that repairs for this damage would cost $750,
although he estimated the total repairs needed to the boat to be $16,850.  In contrast, at
the bottom of the report, Dierlam states "[t]here is no apparent structural damage to the
vessel as seen afloat."  
	On April 8, 2004, Dierlam drafted a second report.  This report stated that "[a] small
wood box approximately 2' below the hatchway was observed to be dry but slightly rotten
from apparent freshwater wetted over a time period dripping down."  It concluded, however,
that the boat was structurally sound.  Curiously, the last sentence of the report reads, "This
survey is submitted without prejudice as to any party."  On April 8, 2004, Dierlam also
issued a third report.  This report was essentially identical to the first report, except that the
estimated cost of total repairs was reduced to $8,600. (1)
 
	After finally receiving Dierlam's reports and Stuart's report that parts of the boat
were blowing off while it was docked, Dennis requested that Moench return his $15,000
payment.  Dennis initially spoke to Stuart about getting his money back.  Stuart told Dennis
that he would pass along the information to Moench.  After Dennis received no response,
he began writing letters to Moench.  
	In a letter dated April 5, 2004, Dennis requested that Moench return his money. 
Dennis referenced his concerns about the boat's wet wood and Dierlam's report.  He wrote: 
	We finally have word on the survey we requested (which the owner still has
not approved) and it reveals 'wet wood' more than one half the thickness of
the wood, with water running out of the bulkhead below the hatch on the port
ama.  Manning reports that out of ten holes drilled, six to eight reveal 'wet
wood' one half inch to one inch deep.  This is considered structural damage,
and releases us from our agreement to purchase Fat Duck on our talking
paper.

Dennis received no response to this letter.
	Dennis wrote again on April 11, 2004.  He attached a portion of Dierlam's survey to 
the letter.  He again referred to the wet wood Dierlam discovered.  He asked for a full
refund of his $15,000 payment.  Dennis noted that this was his second written request for
a refund and further wrote, "We would like to keep this amicable."  Again, Moench did not
respond or return the Notzon's money.
	Dennis wrote his third letter on April 15, 2004.  In this letter, he again noted that he
had requested a refund several times without any response.  He threatened legal action
but stated that he would like to avoid litigation if possible.  
	Moench finally responded with a letter asserting that the Notzons were in default
under the contract and that ownership of the boat had reverted back to him.  Specifically,
Moench asserted that the Notzons had failed to pay the balloon payment of $20,000, which
he asserted was due on March 14, 2004, and thereafter failed to make the first of the 96
monthly payments under the agreement.  Moench claimed that there was no evidence of
any structural damage.  He noted that he had not received the entire survey conducted by
Dierlam.  Moench asserted that the wet wood discovered by the survey was merely a
cosmetic flaw and not a structural integrity problem. 
	On June 1, 2004, Moench sent an e-mail to Dennis.  It stated:
		To start with you are incorrect in your assumption that structural
damage was found--you have never furnished the full survey and have
promoted one fabrication after another and the truth of the matter is you
have past deadline after deadline with the only thing to support your case is
half truths and distortions.  For once in your life be a man and quit telling half
truths--when you let us see all of the survey and have it confirmed by the
surveyor and the statement no structural damage is present is not there I will
be more convinced you are honest.  

	The Notzons filed suit against Moench, Stuart, and Coleman seeking a return of
their $15,000 payment, alleging negligence, breach of contract, conversion, money had
and received, unjust enrichment, fraud, negligent misrepresentation, and violations of the
DTPA.  Moench answered and counterclaimed for breach of contract.  
	The case was tried to a jury, which found that Moench breached his contract with
the Notzons and that the Notzons had not breached the contract.  The jury also found for
the Notzons and against Moench on their claims for unjust enrichment, money had and
received, fraud, negligent misrepresentation, DTPA "laundry list" violations, (2) and
unconscionable conduct.  It found that Moench's conduct was knowing and intentional.  It
awarded $18,000 for "lost monies;" $2,500 in incidental damages; $20,000 for mental
anguish; attorney's fees of $16,242.50 for trial of the case and an additional $10,000 for
a successful appeal; and $5,000 in exemplary damages.  The jury did not find Stuart or
Coleman liable on any question submitted.  The trial court rendered judgment awarding the
Notzons all the damages found by the jury plus pre-judgment interest and post-judgment
interest.  
II.  Unconscionable Course of Action	In his first issue, Moench asserts generally that the evidence is insufficient to
support the jury's verdict.  He attacks every theory of recovery found by the jury.  When a
plaintiff receives favorable findings on two or more theories of recovery, the plaintiff is
entitled to judgment on the theory which affords the greatest recovery.  Boyce Ironworks,
Inc. v. S.W. Tel. Co., 747 S.W.2d 785, 787 (Tex. 1988).  In this case, the trial court
awarded actual damages, mental anguish damages, exemplary damages, and attorney's
fees, thus indicating that the Notzons' recovery was for DTPA violations. (3)  Accordingly, we
will first address Moench's issues challenging the Notzons' recovery under the DTPA.  Tex.
Bus. & Comm. Code Ann. §§ 17.41-.63 (Vernon 2002 & Supp. 2007); Main Place Custom
Homes, Inc. v. Honaker, 192 S.W.3d 604, 613 (Tex. App.-Fort Worth 2006, pet. denied)
(reviewing DTPA findings first because they afforded greatest recovery). 
	Moench asserts that the evidence is legally and factually insufficient to support a
finding that he engaged in unconscionable conduct.  See Tex. Bus. & Comm. Code Ann.
§ 17.50(a)(3) ("A consumer may maintain an action where any of the following constitute
a producing cause of economic damages or damages for mental anguish: . . . any
unconscionable action or course of action by any person . . .  .").  Moench's sole argument
is that because he was entitled to keep the $15,000 "deposit" pursuant to the terms of the
contract, the evidence conclusively establishes that he did not engage in unconscionable
conduct.  He argues that the Notzons were required to have a survey conducted within 120
days after the talking paper was signed, or March 14, 2004.  Because the Notzons did not
comply with this condition and did not make further payments under the talking paper, he
claims he was entitled to keep the $15,000.  He cites Texas Beef & Cattle Co. v. Green for
the proposition that "[w]hatever a man has a legal right to do, he may do with
impunity . . . ."  921 S.W.2d 203, 211 (Tex. 1996). (4)  Moench's argument misses the mark.
	The language quoted above from Texas Beef & Cattle Co. was contained in the
court's discussion of a legal justification defense to a claim for tortious interference with a
contract.  Tex. Beef & Cattle Co., 921 S.W.2d at 211.  In that case, the plaintiff sued for
interference with a contract, and the jury found that the defendant was legally justified to
interfere with the contract because the defendant was acting within his legal rights.  Id. at
210.  However, the trial court disregarded the jury's justification finding because it found
that the defendant acted with ill will, spite, and actual malice.  Id.  The Texas Supreme
Court rejected this formulation of the justification defense to a tortious interference claim: 
 	As we noted in Sakowitz, Inc. v. Steck, the justification defense is based on
either the exercise of (1) one's own legal rights or (2) a good-faith claim to a
colorable legal right, even though that claim ultimately proves to be mistaken.
Sakowitz, Inc. v. Steck, 669 S.W.2d 105, 107 (Tex.1984), overruled on other
grounds by Sterner v. Marathon Oil Co., 767 S.W.2d 686, 690 (Tex.1989).
Thus, if the trial court finds as a matter of law that the defendant had a legal
right to interfere with a contract, then the defendant has conclusively
established the justification defense, and the motivation behind assertion of
that right is irrelevant.  Improper motives cannot transform lawful actions into
actionable torts. "'Whatever a man has a legal right to do, he may do with
impunity, regardless of motive, and if in exercising his legal right in a legal
way damage results to another, no cause of action arises against him
because of a bad motive in exercising the right.'"  Montgomery v. Phillips
Petroleum Co., 49 S.W.2d 967, 972 (Tex. Civ. App.-Amarillo 1932, writ ref'd).

Tex. Beef & Cattle Co., 921 S.W.2d at 211.

	In contrast, with respect to a DTPA claim based on unconscionable conduct, Texas
courts have consistently held that the transaction at issue must be viewed as a whole. 
Chastain v. Koonce, 700 S.W.2d 579, 583 (Tex. 1985); Cooper v. Lyon Fin. Servs., Inc.,
65 S.W.3d 197, 207 (Tex. App.-Houston [14th Dist.] 2001, no pet.).  As a general
proposition, Texas courts have not adopted a "legal justification" defense to a DTPA action
based on unconscionable conduct, as has been done with a tortious interference with a
contract claim.  It may be that in some cases, a defendant's conduct is not unconscionable
where the evidence shows that the defendant merely acted pursuant to its rights under a
contract with the plaintiff and nothing more.  See, e.g., Scitern v. Birdsong Corp., No. 11-99-0236-CV, 2000 WL 34235177, at *4 (Tex. App.-Eastland 2000, no pet.) (not designated
for publication) (finding no evidence that defendant acted unconscionably where only
evidence demonstrated that defendant offset plaintiff's debt pursuant to terms of a
promissory note).  Additionally, evidence of unconscionable conduct must amount to more
than a "mere breach of contract" to support DTPA liability.  Mays v. Pierce, 203 S.W.3d
564, 572 (Tex. App.-Houston [14th Dist.] 2006, pet. denied).  However, it is also true that
acts may be unconscionable even though performed pursuant to a contract, particularly
when the record contains additional evidence of representations regarding the contract's
interpretation or other acts that support the finding of unconscionability.  See Weiler v.
United Sav. Ass'n of Tex., FSB, 887 S.W.2d 155, 159-60 (Tex. App.-Texarkana 1994, writ
denied).  
	For example, in Weiler, the plaintiffs alleged that the defendant bank engaged in
unconscionable conduct by foreclosing on their home after improperly deducting amounts
from an escrow account intended to pay taxes on the home.  Id. at 157.  Specifically, the
plaintiffs argued that the bank withdrew money from the escrow account to pay the bank's
attorney's fees after a bankruptcy court altered the payments due by the plaintiffs to the
bank on their mortgage.  Id.  Then, due to the deficiency in the escrow account caused by
the improper withdrawal, the bank sent conflicting demands for additional amounts it
believed were due under the note and under the bank's construction of the bankruptcy
court's order.  Id.  The trial court granted summary judgment to the bank on the DTPA
claim, but the court of appeals reversed.  Id. 
	The court of appeals held that although a proper foreclosure in compliance with the
law will not support a DTPA cause of action, the plaintiff's evidence that the bank
improperly withdrew money from the escrow account to pay its attorney's fees and then
sent conflicting demands for payments constituted some evidence that the bank "tried to
take advantage of the Wielers' lack of knowledge, ability, and experience to a grossly unfair
degree."  Id. at 160.  This holding came in the face of the bank's arguments that their
conduct was justified by the plaintiff's mortgage and by the bankruptcy court's order.  Id. 
Thus, even though a party believes that it is acting pursuant to a contract, its conduct may
still constitute an unconscionable course of action.  See id.; see also Commercial Escrow
Co. v. Rockport Rebel, Inc., 778 S.W.2d 532, 538 (Tex. App.-Corpus Christi 1989, writ
denied) (holding escrow company engaged in unconscionable conduct by incorrectly
identifying party entitled to escrow funds in its documentation, erroneously releasing
escrow funds to unauthorized party, and later representing that it still retained the funds
pursuant to escrow agreement); Sun Power, Inc. v. Adams, 751 S.W.2d 689, 695 (Tex.
App.-Fort Worth 1988, no writ) (holding that owner of office machines company engaged
in unconscionable course of conduct by refusing to refund customer's money or accept
return of broken cash register).
	We believe that, viewing the transaction as a whole, the evidence in this case
supports a finding of unconscionable conduct, despite Moench's claim that he was merely
acting pursuant to the talking paper.  The evidence demonstrates that Dennis paid $15,000
to hold the boat until the sale was completed and that the entire sale was conditioned on
a survey that demonstrated the boat was structurally sound.  Moench, through his agents,
represented that the $15,000 would be kept in a safe and returned if the sale was not
completed.  Dennis also testified that he told Moench, Stuart, and Coleman that, due to his
disability, he could not perform structural repairs on the boat beyond simple sanding and
painting.  Despite having this information, Moench claimed that water damage, which
would require substantial work to remedy, did not constitute a sufficient reason to withdraw
from purchasing the boat.
	Although Moench contends that Dennis only had 120 days to have the survey
performed, the talking paper does not impose any such condition.  Rather, the 120 day
limitation appears to apply only to the Notzons' first payment, which was to be made after
the Notzons' home was sold.  Nevertheless, even assuming that the 120 day deadline
applied to obtaining a survey, Dennis testified that the surveyor that Stuart recommended,
Dierlam, was being influenced by Moench.  
	Dennis testified that he hired Dierlam in February and that Dierlam promised a
report within a short time after gaining access to the boat.  But Dierlam was not given
access to the boat initially and was made to promise that any survey would be given to
Moench before being presented to the Notzons.  According to the reports, Dierlam did not
conduct his survey until after March 14, 2004, which Moench contends was the deadline
to complete the survey.  Furthermore, Dennis testified that he received conflicting reports
from Dierlam.  Dierlam reported structural problems with the boat to Dennis over the
phone, but his written reports were significantly toned down.  From this evidence, the jury
could have reasonably believed that Moench interfered with the survey so that the Notzons
could not recover their $15,000 deposit.
	Once Dennis began requesting his money back, he initially received no response. 
Once a response was received, it was hostile and demeaning.  Moench was aware of the
Notzons' financial position and their need for the deposit.  Moench was also aware that the
Notzons live in Arizona and would be required to travel to resolve the dispute.  Under these
circumstances, we believe the evidence was legally and factually sufficient to support the
jury's finding that Moench took advantage of the Notzons' lack of knowledge, ability,
experience, or capacity to a grossly unfair degree.  See Weiler, 887 S.W.2d at 159-60;
Griffith v. Porter, 817 S.W.2d 131, 136 (Tex. App.-Tyler 1991, no writ) (finding
unconscionability where defendant retained overpayment for months despite repeated
requests for refund).  Accordingly, we overrule Moench's first issue.
III.  Mistrial
	By his second issue, Moench argues that the trial court erred by not granting a
mistrial.  At one point during Stuart's testimony, Stuart engaged in a lengthy statement
about the boat's seaworthiness.  The Notzons' attorneys then asked if Stuart was under
the influence of drugs and commented that Stuart's speech was slurred.  Moench's
attorney did not immediately object.  After the Notzons' attorney finished questioning
Stuart, Moench's attorney asked for a mistrial outside the jury's presence.  He argued that
Stuart's appearance was irregular and would cause harm to Moench and Coleman. 
Moench's attorney suggested that Stuart was intoxicated.  The trial court denied the motion
for mistrial.  
	Thereafter, Moench's attorney asked that the record reflect that Stuart had to be
"revived from a state of unconsciousness while sitting at the table with defense[.] He was
either asleep or under the influence of drugs and unconscious."  The trial judge stated,
"Well, I will agree that he was asleep and he had to be woken up.  I don't know that it was
to the degree of unconsciousness."  The trial court then reiterated that the bailiff woke
Stuart up in front of the jury.  Moench's attorney also asked that the record reflect that the
defendants were all seated at the same table in front of the jury.  The trial court noted,
however, that Stuart had his own attorney.
	Moench argues that Stuart's connection to the case was as Moench's agent, and
because Stuart was seated at the same table with Moench at trial, Stuart's conduct
reflected on Moench.  Thus, he argues, Stuart's trial demeanor was "outrageous and
prejudicial" to Moench and "influenced the jury verdict" in this case.

	The record demonstrates that when the Notzons' counsel asked Stuart if he was
intoxicated, Moench's counsel did not immediately object, request an instruction, or move
for a mistrial.  See Tex. R. App. P. 33.1(a) (requiring a timely complaint).  Rather, he waited
until a break in the evidence to raise the issue for the first time.  Moench's counsel then
asked the trial court to acknowledge on the record that at some point earlier in the trial, the
court's bailiff was required to wake Stuart up.  Moench's counsel did not object at that time
either, but rather, he waited until later in the trial to raise the issue.  Moench has not
explained in his brief why he could not have timely raised the issue in the trial court or why
an instruction regarding Stuart's conduct could not have cured any prejudice Moench
perceived by being seated with Stuart at counsel's table.  See Dow Chem. Co. v. Francis,
46 S.W.3d 237, 241 (Tex. 2001) (rejecting appellant's argument regarding improper
comments by trial court because appellant failed to explain how comments were incurable
or excuse his failure to preserve error).  Accordingly, we hold that Moench waived his
second issue.
IV.  Conclusion
	Because we find that the evidence was legally and factually sufficient to support the
jury's finding of unconscionable conduct and that Moench waived any error related to
Stuart's conduct at trial, we affirm the trial court's judgment.

 
								_____________________________ 
								GINA M. BENAVIDES,
								Justice

Memorandum Opinion delivered and
filed this the 13th day of March, 2008. 


1.  On May 13, 2004, Dierlam issued a fourth report that is essentially identical to the second report. 
2.  Tex. Bus. & Comm. Code Ann. § 17.46 (Vernon Supp. 2007).
3.  Mental anguish and exemplary damages are not available for unjust enrichment, money had and
received, or breach of contract claims.  See Main Place Custom Homes, Inc. v. Honaker, 192 S.W.3d 604,
613 (Tex. App.-Fort Worth 2006, pet. denied) (no mental anguish damages for breach of contract).  
Additionally, attorney's fees are not available for a common-law fraud claim.  Id. at 613. 
4.  We note that this is the only case cited by Moench as a justification for his actions.  While it is
tempting to dismiss Moench's issue as inadequately briefed, Tex. R. App. P. 38.1(h), we prefer to address the
merits.